Citation Nr: 0511269	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  02-17 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected residuals of a gunshot wound to the right 
knee with arthritis.  




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States








ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from November 1949 to 
July 1954.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the RO.  

In October 2003, the Board remanded this matter to the RO for 
additional development of the record.  

By a January 2005 rating decision, the RO increased the 
rating from 10 to 20 percent for the service-connected right 
knee disability.  

Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter 
continues before the Board.  



FINDING OF FACT

The service-connected right knee wound residuals are shown to 
be manifested by asymptomatic scarring with slight right calf 
atrophy and traumatic arthritis and a resulting functional 
loss of extension due to pain to 15 degrees; the service-
connected disability picture also is shown to productive of a 
functional loss of flexion due to pain that more nearly 
approximates that of 45 degrees.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected right knee disability on 
the basis of limitation of extension have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.20, 4.71a including Diagnostic Code 5010-5261 (2004).  

2.  The criteria for the assignment of a separate rating of 
10 percent, but not higher for the service-connected right 
knee disability on the basis of limitation of flexion have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.20, 4.71a including Diagnostic Code 
5010-5260 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing.  The Board notes that the veteran elected to forego 
his right to a hearing.  

Further, by the September 2002 Statement of the Case, a March 
2004 letter, and the January 2005 Supplemental Statement of 
the Case, the veteran and his representative have been 
notified of the evidence needed to establish the benefit 
sought, and he has been advised via the March 2004 letter and 
January 2005 Supplemental Statement of the Case regarding his 
and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background

A March 1954 medical examination report reflected circular 
scars on the lateral surface of the right knee that were 
identified as the residuals of a 1951 gunshot wound.  

On a July 1954 discharge medical examination, the examiner 
notes a circular scar over the lateral surface of the right 
knee that was a residual of a gunshot wound suffered in 
January 1951 when the veteran was serving in Korea.  

The examiner assessed a "PULHES" physical profile that 
amounted to a "picket fence" (i.e., all 1's), indicating a 
high level of medical fitness.  (See generally Hanson v. 
Derwinski, 1 Vet. App. 512, 514 (1991) for an explanation of 
the military medical profile system).  The veteran's physical 
category was an "A."  

On January 1996 VA medical examination, the veteran recounted 
the history of the gunshot wound to his right knee.  At that 
time, the wound was cleaned, and surgery was performed.  The 
bullet went through and through.  The examiner observed that 
there was no shrapnel in the right knee.  The veteran 
complained of right knee swelling and pain.  

The examiner noted that the veteran walked without difficulty 
and that the ligaments were stable.  There was slight 
crepitation in both knees.  There were two right knee scars 
on both sides of the knee in the area of entrance and exit of 
the bullet.  Each scar measured about one square inch.  

The scars were well healed.  His right calf circumference was 
1/8th of an inch smaller than left calf circumference.  The 
reflexes in both knees and ankles were active and equal.  
Thigh measurements were equal, bilaterally.  His right knee 
flexion was to 120 degree, whereas left knee flexion was to 
135 degrees.  

An X-ray study revealed cystic changes due to the bullet 
wound on the lateral side of the distal femur and right knee 
arthritis with spurring of the inner spinous processes.  
There was chronic right knee synovitis.  

The VA examiner diagnosed a healed through and through right 
knee gunshot wound with healed scars on the outside and 
inside areas of the right knee.  The examiner also diagnosed 
right knee synovitis and arthritis as well as cystic changes 
due to trauma of the lateral side of the distal right femur.  

By April 1997 rating decision, the RO granted service 
connection for the residuals of a right knee gunshot wound to 
include arthritis and assigned an evaluation of 10 percent.  

In March 2001, the veteran filed a claim for increase 
indicating that his service-connected right knee disability 
had worsened.  

On April 2001 VA medical examination, the veteran complained 
of having right knee pain with walking.  He had not sought 
treatment and used analgesics to ease pain.  Flare-ups 
occurred with certain activity and with sitting in the car 
for two or three hours.  

The veteran did not use a brace, cane or crutches.  He 
underwent right knee debridement in 1951, but had no right 
knee surgery since.  There was no subluxation, dislocation or 
inflammatory arthritis of the right knee.  

The examiner described a through and through gunshot wound 
just above the right knee joint line.  The right knee was on 
good alignment, and there was no interarticular effusion.  
His right knee range of motion was from 10 to 90 degrees.  
The examiner diagnosed residuals of a gunshot wound to the 
right thigh with some limited right knee motion and early 
degenerative arthritis.  

By May 2001 rating decision, the RO denied the veteran's 
claim for increase.

In his May 2002 Notice of Disagreement, the veteran 
complained of having pain, swelling, stiffness and weakness 
of the right knee.  

A March 2004 right knee examination report indicated that the 
veteran's right knee gunshot wound was well healed.  He had 
crepitation on right knee motion, and his range of motion was 
from 10 to 95 degrees.  There was no atrophy of the 
quadriceps or hamstrings but there was tenderness along the 
medial and lateral joint line.  

A right knee X-ray study revealed degenerative changes over 
the lateral compartment of the right knee consistent with 
osteoarthritis.  The examiner diagnosed internal derangement 
following a gunshot wound and traumatic arthritis.  

On November 2004 VA orthopedic examination, the veteran 
complained of having constant right knee pain.  He also 
reported right knee weakness, stiffness, and swelling with 
occasional heat and redness.  There was a sensation of 
instability and giving way.  

There was occasional locking as well as snapping and 
crepitus.  The veteran also reported having fatigability and 
lack of endurance.  His symptoms worsened on flare-ups.  

The veteran indicated that he felt pain after driving two 
hours and could not do any bending or crouching.  He gave up 
hunting because he could not walk in the woods.  He could not 
go up and down ladders and stopped doing yard work.  

On examination, the examiner observed that the right knee 
scars each measured approximately one square inch.  His right 
knee range of motion was from 10 to 90 degrees, which was 
reduced with pain.  

The examiner diagnosed traumatic arthritis of the right knee 
status post through and through gunshot wound with residual 
pain, decreased range of motion, and slight right calf 
atrophy.  


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2004).  A claimant may not be compensated 
twice for the same symptomatology, as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he or she should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  

The regulations provide that when a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

The service-connected residuals of the gunshot wound to the 
right knee have been rated 20 percent disability by the RO 
under the provisions of Diagnostic Code 5010-5261.  Id.; 
38 C.F.R. § 4.71a.  

Under Diagnostic Code 5010, arthritis due to trauma, as 
evaluated under Diagnostic Code 5003, degenerative arthritis.  
Diagnostic Code 5003 specifies that degenerative arthritis of 
a major joint be rated under the criteria for limitation of 
motion of the affected joint, with a minimum 10 percent 
rating assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II 
(2004).  

Under Diagnostic Code 5261 [limitation of extension of the 
leg], a 10 percent evaluation is warranted for extension 
limited to 10 degrees.  A 20 percent evaluation is warranted 
for extension limited to 15 degrees; a 30 percent evaluation 
is warranted for extension limited to 20 degrees; a 40 
percent evaluation is warranted for extension limited to 30 
degrees; and a 50 percent evaluation is warranted for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Most recently, the veteran's range of right knee motion was 
said to be from 15 to 90 degrees.  Under the foregoing 
criteria, therefore, no more than a 20 percent evaluation is 
warranted pursuant to Diagnostic Code 5261.  

Under Diagnostic Code 5260 [limitation of flexion of the 
leg], a 10 percent evaluation is warranted for flexion 
limited to 45 degrees.  A 20 percent evaluation is warranted 
for flexion limited to 30 degrees and a 30 percent evaluation 
is warranted for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  

The veteran's level of flexion of the right knee was shown 
during the recent VA examination to be to 90 degrees.  
However, the examiner noted that there was an additional 
decrease in flexion with repetition.  

Given this increased level of functional loss on repetition, 
the Board finds that the service-connected disability picture 
is shown to include a level of impaired flexion that more 
closely resembled that of restriction to 45 degrees due to 
pain.  Accordingly, a separate rating of 10 percent, but not 
greater may be favorably applied in this case.  

Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability; a 20 percent disability rating is warranted for 
moderate recurrent subluxation or lateral instability; and a 
30 percent disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The veteran's right knee disability cannot be rated under 
Diagnostic Code 5257 because recurrent or lateral instability 
have not been shown on objective demonstration.  See 
38 C.F.R. § 4.6, infra.  Indeed, the veteran himself 
complained only of the occasional sensation of right knee 
instability.  

The Board notes that the veteran has two right knee scars 
each measuring one square inch.  Scarring is a separate and 
distinct manifestation that is ratable under differing codes, 
no bar to the assignment of a separate rating is found.  See 
38 C.F.R. § 4.14; Esteban, supra.

As to the rating to be assigned, the medical data fail to 
indicate that the veteran's right knee scarring is deep or 
causes limitation of motion, such that a compensable 
evaluation under Diagnostic Code 7801 would be assignable 
under Diagnostic Code 7801.  38 C.F.R. § 4.118 (2004).  

Similarly, a compensable evaluation under Diagnostic Code 
7802 is not warranted because the veteran's right knee scars 
do not cover an area of 144 square inches.  Id., Diagnostic 
Code 7802.  

Diagnostic Code 7803 does not apply because the veteran's 
scars are not unstable, and Diagnostic Code 7804 is 
inapplicable because the veteran's scars are not painful.  
Id.  

Lastly, it is not shown by recent examination or record of 
treatment that the veteran's right knee scarring is 
productive of any limitation of function of the right knee, 
as required by Diagnostic Code 7805.  Id.  

That being the case, it is concluded that the healed scars of 
the right knee are not of such a nature or severity as to 
warrant the assignment of a separate compensable schedular 
evaluation. 



ORDER

An increased rating higher than 20 percent for the service-
connected residuals of the gunshot wound to the right knee 
with arthritis on the basis of limitation of extension is 
denied.  

A separate rating of 10 percent, but not higher for the 
service-connected residuals of the gunshot wound to the right 
knee with arthritis on the basis of limitation of flexion is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


